Judge King

Please join my meeting from your computer, tablet or smartphone.
https://global.gotomeeting.com/join/894500789

You can also dial in using your phone.

United States: +1 (646) 749-3122

Access Code: 894-500-789

Join from a video-conferencing room or system.

Dial in or type: 67.217.95.2 or inroomlink.goto.com

Meeting ID: 894 500 789

Or dial directly: 894500789@67.217.95.2 or 67.217.95.2##894500789

New to GoToMeeting? Get the app now and be ready when your first
meeting starts: https://global.gotomeeting.com/install/894500789
